Citation Nr: 9922234	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-21 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs





INTRODUCTION

The veteran served on active military duty from November 1972 
to August 1974.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Nashville, Tennessee (hereinafter RO).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a psychiatric disorder was denied by an unappealed rating 
decision dated in December 1974.

2.  Additional evidence received subsequent to the rating 
decision in 1974 includes VA medical records and records from 
the Social Security Administration. 

3.  The additional evidence with regard to the veteran's 
application to reopen his claim of entitlement to service 
connection for a psychiatric disorder, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim, as there is no medical evidence of 
record that the veteran's current psychiatric disorder, to 
include schizophrenia, was either incurred in or aggravated 
by military service.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§  3.104, 
3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Service connection may be 
granted for a disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  For claims for service 
connection for hearing loss or impairment, VA has 
specifically defined what is meant by a current hearing loss 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1998).

In this case, the veteran first claimed service connection 
for a psychiatric disorder in 1974.  His claim was denied by 
an unappealed rating decision by the RO in December 1974.

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991), the Court provided a standard, 
adopted from a district court decision pertaining to social 
security benefits, for determining whether evidence submitted 
by a claimant was "new and material".  See Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989).  Although a definition of new and material 
evidence at that time recently had been promulgated by VA, 
the Court stated that the VA regulation was not 
"inconsistent" with the standard articulated in Chisholm 
and that the standard in Chisholm was "clearer and more 
easily applied".  Colvin, 1 Vet.App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(1998).  Therefore, the Federal Circuit overruled the Colvin 
test for the purposes of reopening claims for the award of 
veterans' benefits.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet.App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Id; see also Edenfield v. Brown, 8 
Vet.App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet.App. at 145; Jones v. Derwinski, 1 Vet.App. 210, 
215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 
Vet.App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Id.; Struck v. Brown, 9 Vet.App. 
145, 151 (1996).  The second question is whether the evidence 
is "probative" of the "issue at hand."  Evans, 9 Vet.App. 
at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet.App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet.App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet.App. 358, 361 (1996); Evans, 9 Vet.App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Id.; Blackburn v. Brown, 8 Vet.App. 97, 102 (1995).  As to 
those two "materiality" components, the evidence is 
presumed credible for the purpose of determining whether the 
case should be reopened.  Justus v. Principi, 3 Vet.App. 510, 
513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the 
Board has emphasized above and then emphasized the portion of 
the Colvin test that stated that "there must be reasonable 
possibility that that new evidence" . . . would change the 
outcome" of the prior final decision in order to be 
considered "material" evidence.  The Federal Circuit 
stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit considered an explanation that had accompanied the 
proposed regulatory amendment which added the definition in 
section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.


Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, the prior decision in 1974, the RO considered 
the veteran's service medical records which indicated that 
the veteran had difficulty controlling his temper in July 
1974, as well as adapting to the needs of service.  On a 
psychiatric consult, he was oriented and alert.  His affect 
was appropriate and his mood elevated.  He described 
aggressive thoughts and related difficulty in controlling his 
hostility.  His judgment and insight were fair.  The 
impression was passive-aggressive personality disorder.  It 
was recommended that the veteran be discharged from service 
due to the personality disorder.

Additional evidence submitted since the unappealed rating 
decision in 1974 includes VA medical records and records from 
the Social Security Administration.  These records show 
psychiatric treatment beginning in 1976 for paranoid 
personality and depression.  VA medical records from 1990 to 
1996 show treatment for schizophrenia, chronic paranoid type.  
The Board finds that this evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

The Federal Circuit stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Id.  The additionally submitted evidence does not 
"contribute to a more complete picture of the circumstances 
surrounding the origin" of the veteran's psychiatric 
disorder, as there is no medical evidence of record that the 
veteran's current psychiatric disorder, to include 
schizophrenia, was either incurred in or aggravated by 
military service.  Accordingly, the additionally submitted 
evidence is not new and material and the veteran's claim is 
denied.

On appeal, the Board notes that in determining that the 
evidence presented by the veteran did not qualify as "new 
and material," the RO applied the materiality test adopted 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
As noted above, under the Colvin test, evidence was 
considered material when it was probative of the issue at 
hand and there was a reasonable possibility of a change in 
outcome when viewed in light of all the evidence of record.  
In invalidating this test, the Federal Circuit reasoned that 
the "reasonably likely to change the outcome" requirement 
was not only unnecessarily stringent but also inconsistent 
with the promulgated regulation on point, 38 C.F.R. 
§ 3.156(a), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  While the 
RO denied service connection under Colvin, the Board 
concludes that in denying the appeal under 38 C.F.R. § 3.156, 
the Board's decision is not prejudicial to the veteran, as 
the Colvin test is more stringent as to the materiality of 
evidence, than that under the more flexible Hodge standard.  
See Fossie v. West, 12 Vet. App. 1 (1998).  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

	

 

